Notice of Allowability
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. Claims 1-5,8,10-14,30-32 are allowed. Claims 6,7,9,15-29 are cancelled.  

Response to Arguments
Applicant’s arguments, see Remarks – Pages 5-7 filed on 07/27/2022 with respect to claims 1,32 have been fully considered and are persuasive.  Therefore, the  rejection has been withdrawn. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 5-7, filed on 07/27/2022 and interview summary submitted on 08/02/2022 make it clear, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Christian Robillard – Reg. 74385.
The application is amended as follows:

(previously presented) A communication method between a communication initiating device and a communication response system using preconditions, comprising the steps of :
a) a user of the communication initiating device initiating a call from the communication initiating device to the communication response system; 
b) before answering the call, the communication response system requesting from the communication initiating device information contained in the communication initiating device in accordance with the preconditions, the requested information including an IP Multimedia Private Identity (IMPI) and an IP Multimedia Public Identity (IMPU); 
c) for a first group of types of requested information, the communication initiating device requesting permission from the user to provide the requested information to the communication response system and upon receiving permission from the user, providing the requested information to the communication response system; 
d) for a second group of types of requested information, the communication initiating device automatically providing the requested information to the communication response system;
e) the communication response system verifying if the communication initiating device has provided the requested information; and
 f) upon detection of reception of the requested information, the communication response system performing one or more predefined action in accordance with the preconditions using the requested information provided by the communication initiating device.  

(original) The communication method of claim 1, wherein the communication initiating device is an IP Multimedia Core Network Subsystem (IMS) device and the communication response system is an IP Private Branch Exchange (IP-PBX) system.  

(previously presented) The communication method of claim 1, wherein the requested information further includes Global Positioning System (GPS) info.  


(previously presented) The communication method of claim 1, wherein step b) of requesting information is performed through a push back procedure.  

(original) The communication method of claim 4, wherein the push back procedure uses a pop-up message.  

6.	 (canceled)  
7.	 (canceled)  	

8	 (previously presented) The communication method of claim 1, wherein the communication initiating device automatically provides the requested information to the communication response system for accredited communication response systems.  
9. 	(canceled)
  
10. 	(previously presented) The communication method of claim 1, wherein the requested information is assigned a sensitivity level.  

11.	 (original) The communication method of claim 10, wherein the one or more predefined action is selected based on the sensitivity level of the requested information. 
 
12.	 (previously presented) The communication method of claim 1, wherein the one or more predefined action is selected from a group consisting of sending of coupons, sending of documents, sending of offers, providing audio, providing video, providing voice over internet protocol (VoIP) and providing instant messaging communications.  

13. 	(previously presented) The communication method of claim 1, wherein the one or more predefined action is to place the call in a calling queue of a service center.  

14.	 (previously presented) The communication method of claim 13, step f) further includes: retrieving from a database further information based on the requested information.  
15-29. 	(cancelled)  
  
30.	(previously presented) The communication method of claim 1, wherein the communication initiating device automatically provides the requested information to the communication response system for specific communication response systems.  

31.	(currently amended) The communication method of claim 1, wherein the requested information further includes a  virtual business card (VCard) 

32.	(currently amended) A communication method between a communication initiating device and a communication response system using preconditions, comprising the steps of: 
a) a user of the communication initiating device initiating a call from the communication initiating device to the communication response system; 
b) before answering the call, the communication response system requesting from the communication initiating device information contained in the communication initiating device in accordance with the preconditions, the requested information including a virtual business card (VCard) 
 c) for a first group of types of requested information, the communication initiating device requesting permission from the user to provide the requested information to the communication response system and upon receiving permission from the user, providing the requested information to the communication response system; 
d) for a second group of types of requested information, the communication initiating device automatically providing the requested information to the communication response system;
e) the communication response system verifying if the communication initiating device has provided the requested information; and 
f) upon detection of reception of the requested information, the communication response system performing one or more predefined action in accordance with the preconditions using the requested information provided by the communication initiating device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445